Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 1 of 21 PageID #: 1615




                         0UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  STUART W.,                                       )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )    No. 1:20-cv-00402-DLP-JRS
                                                   )
  ANDREW M. SAUL,                                  )
                                                   )
                              Defendant.           )

                                           ORDER

          Plaintiff Stuart W. requests judicial review of the denial by the

  Commissioner of the Social Security Administration ("Commissioner") of his

  application for Social Security Disability Insurance Benefits ("DIB") under Title II

  and Supplemental Security Income ("SSI") under Title XVI of the Social Security

  Act. See 42 U.S.C. §§ 405(g), 423(d). For the reasons set forth below, the Court

  hereby REVERSES the ALJ’s decision denying the Plaintiff benefits and

  REMANDS this matter for further consideration.

     I.      PROCEDURAL HISTORY

          On December 21, 2015, Stuart filed his application for Title II DIB and Title

  XVI SSI benefits. (Dkt. 12-3 at 39-47, R. 198-206). Stuart alleged disability

  resulting from fractures of the pelvis, left rib cage, and left shoulder; depression and

  anxiety; and obesity. (Dkt. 12-3 at 150, R. 309). The Social Security Administration

  ("SSA") denied Stuart's claim initially on August 16, 2016, (Dkt. 12-2 at 126-133, R.

  126-133), and on reconsideration on November 29, 2016, (Dkt. 12-2 at 96-97, R. 96-



                                               1
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 2 of 21 PageID #: 1616




  97. On December 21, 2016, Stuart filed a written request for a hearing, which was

  granted. (Id. at 144, R. 144).

           On July 30, 2018, Administrative Law Judge ("ALJ") Teresa A. Kroenecke

  conducted a hearing, where Stuart and vocational expert Janice Bending appeared

  in person and by phone, respectively. (Dkt. 12-2 at 32-34, R. 32-34). On October 30,

  2018, ALJ Kroenecke issued an unfavorable decision finding that Stuart was not

  disabled. (Dkt. 12-2 at 12-24, R. 12-24). Stuart appealed the ALJ's decision and, on

  December 5, 2019, the Appeals Council denied Stuart's request for review, making

  the ALJ's decision final. (Dkt. 12-2 at 1, R. 1). Stuart now seeks judicial review of

  the ALJ's decision denying benefits pursuant to 42 U.S.C. § 1383(c)(3).

     II.      STANDARD OF REVIEW

           Under the Act, a claimant may be entitled to DIB and SSI only after he

  establishes that he is disabled. To prove disability, a claimant must show he is

  unable to "engage in any substantial gainful activity by reason of any medically

  determinable physical or mental impairment which can be expected to result in

  death or which has lasted or can be expected to last for a continuous period of not

  less than twelve months." 42 U.S.C. § 423(d)(1)(A). To meet this definition, a

  claimant's impairments must be of such severity that he is not able to perform the

  work he previously engaged in and, based on his age, education, and work

  experience, he cannot engage in any other kind of substantial gainful work that

  exists in significant numbers in the national economy. 42 U.S.C. § 423(d)(2)(A).




                                             2
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 3 of 21 PageID #: 1617




        The SSA has implemented these statutory standards by, in part, prescribing

  a five-step sequential evaluation process for determining disability. 20 C.F.R. §

  404.1520(a). The ALJ must consider whether:

           (1) the claimant is presently [un]employed; (2) the claimant has a
           severe impairment or combination of impairments; (3) the
           claimant's impairment meets or equals any impairment listed in
           the regulations as being so severe as to preclude substantial
           gainful activity; (4) the claimant's residual functional capacity
           leaves him unable to perform his past relevant work; and
           (5) the claimant is unable to perform any other work existing in
           significant numbers in the national economy.

  Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351-52 (7th Cir. 2005) (citation

  omitted). An affirmative answer to each step leads either to the next step or, at

  steps three and five, to a finding that the claimant is disabled. 20 C.F.R. § 404.1520;

  Briscoe, 425 F.3d at 352. If a claimant satisfies steps one and two, but not three,

  then he must satisfy step four. Once step four is satisfied, the burden shifts to the

  SSA to establish that the claimant is capable of performing work in the national

  economy. Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995); see also 20 C.F.R.

  § 404.1520 (a negative answer at any point, other than step three, terminates the

  inquiry and leads to a determination that the claimant is not disabled).

        After step three, but before step four, the ALJ must determine a claimant's

  residual functional capacity ("RFC") by evaluating "all limitations that arise from

  medically determinable impairments, even those that are not severe." Villano v.

  Astrue, 556 F.3d 558, 563 (7th Cir. 2009). The RFC is an assessment of what a

  claimant can do despite his limitations. Young v. Barnhart, 362 F.3d 995, 1000-01

  (7th Cir. 2004). In making this assessment, the ALJ must consider all the relevant

                                             3
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 4 of 21 PageID #: 1618




  evidence in the record. Id. at 1001. The ALJ uses the RFC at step four to determine

  whether the claimant can perform his own past relevant work and if not, at step

  five to determine whether the claimant can perform other work in the national

  economy. See 20 C.F.R. § 404.1520(a)(4)(iv)-(v).

        The claimant bears the burden of proof through step four. Briscoe, 425 F.3d

  at 352. If the first four steps are met, the burden shifts to the Commissioner at step

  five. Id. The Commissioner must then establish that the claimant – in light of his

  age, education, job experience, and residual functional capacity to work – is capable

  of performing other work and that such work exists in the national economy. 42

  U.S.C. § 423(d)(2); 20 C.F.R. § 404.1520(f).

        Judicial review of the Commissioner's denial of benefits is to determine

  whether it was supported by substantial evidence or is the result of an error of law.

  Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). This review is limited to

  determining whether the ALJ's decision adequately discusses the issues and is

  based on substantial evidence. Substantial evidence "means – and means only –

  such relevant evidence as a reasonable mind might accept as adequate to support a

  conclusion." Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019); Rice v. Barnhart, 384

  F.3d 363, 369 (7th Cir. 2004). The standard demands more than a scintilla of

  evidentiary support but does not demand a preponderance of the evidence. Wood v.

  Thompson, 246 F.3d 1026, 1029 (7th Cir. 2001). Thus, the issue before the Court is

  not whether Stuart is disabled, but, rather, whether the ALJ's findings were

  supported by substantial evidence. Diaz v. Chater, 55 F.3d 300, 306 (7th Cir. 1995).



                                             4
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 5 of 21 PageID #: 1619




        Under this administrative law substantial evidence standard, the Court

  reviews the ALJ's decision to determine if there is a logical and accurate bridge

  between the evidence and the conclusion. Roddy v. Astrue, 705 F.3d 631, 636 (7th

  Cir. 2013) (citing Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008)). In this

  substantial evidence determination, the Court must consider the entire

  administrative record but not "reweigh evidence, resolve conflicts, decide questions

  of credibility, or substitute its own judgment for that of the Commissioner." Clifford

  v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Nevertheless, the Court must conduct a

  critical review of the evidence before affirming the Commissioner's decision, and the

  decision cannot stand if it lacks evidentiary support or an adequate discussion of

  the issues. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003); see

  also Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).

        When an ALJ denies benefits, she must build an "accurate and logical bridge

  from the evidence to h[er] conclusion," Clifford, 227 F.3d at 872, articulating a

  minimal, but legitimate, justification for the decision to accept or reject specific

  evidence of a disability. Scheck v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004). The

  ALJ need not address every piece of evidence in her decision, but she cannot ignore

  a line of evidence that undermines the conclusions she made, and she must trace

  the path of her reasoning and connect the evidence to her findings and conclusions.

  Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012); Clifford, 227 F.3d at 872.




                                              5
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 6 of 21 PageID #: 1620




        III.    BACKGROUND

            A. Factual Background

            Stuart was forty-eight years old as of his December 2, 2015 alleged onset

  date. (Dkt. 12-2 at 37, R. 37). He has a high school diploma and approximately two

  years of college education. (Id. at 39, R. 39). He has relevant past work history as a

  personnel recruiter. (Dkt. 12-2 at 23, R. 23).

            B. Stuart's Medical History 1

            On December 2, 2015, Stuart was involved in a car accident, which left him

  with a concussion, collapsed lung, and numerous fractures of the ribs, skull, pelvis,

  spine, left leg, and collarbone. (Dkt. 12-4 at 9-98, R. 324-413; Dkt. 12-5 at 1-106, R.

  413-519). As a result of his injuries, Stuart was placed in a medically induced coma,

  underwent multiple surgeries, and remained in the hospital for 25 days. (Id.).

            On December 28, 2015, Stuart was transferred to an acute care rehabilitation

  facility for "vent[ilator] weaning, possible decannulation, nutrition support, and

  overall rehabilitative care." (Dkt. 12-10 at 1, R. 637). Stuart engaged in physical

  therapy and gradually saw healing of his multiple fractures. (Dkt. 12-9 at 26-157, R.

  623-793; Dkt. 12-10 at 73, R. 109). Stuart's acute conditions were well managed,

  which resulted in Stuart being transferred from the acute care facility to a skilled

  nursing facility on January 29, 2016. (Dkt. 12-10 at 1-2, R. 637-38).

            In February 2016, Stuart was permitted to begin full weightbearing as

  tolerated, and he began using a walker. (Dkt. 12-6 at 33, R. 560; Dkt. 12-10 at 48, R.



  1   The Court includes only the medical history relevant to this opinion.

                                                      6
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 7 of 21 PageID #: 1621




  684). On March 30, 2016, Stuart's orthopedic surgeon Dr. Renn Crichlow removed

  hardware from his pelvis. (Dkt. 12-11 at 4, R. 797). During that surgery and a later

  follow-up visit, Dr. Crichlow noticed that Stuart's hip had fused and limited his

  movement, and recommended a total hip replacement. (Dkt. 12-11 at 143-45, R. 936-

  38). Dr. Crichlow performed the left total hip replacement surgery on May 19, 2016.

  (Dkt. 12-12 at 33-35, R. 989-91). As of June 2016, Stuart had been discharged from

  rehabilitation and was permitted to live independently. (Dkt. 12-12 at 42, R. 998).

        On July 19, 2016, Dr. Ami Rice performed a consultative examination at the

  request of the Indiana Disability Determination Bureau. (Dkt. 12-13 at 8-11, R.

  1090-93). Due to his inability to tandem or heel to toe walk, Dr. Rice concluded that

  an ambulatory aid was necessary. (Id.). Dr. Rice noted that Stuart's mood was

  depressed. (Id.). On August 1, 2016, Dr. Brandon Robbins performed a mental

  status examination at the request of the SSA. (Dkt. 12-13 at 15-17, R. 1097-99). Dr.

  Robbins concluded that Stuart did not present with any psychological impairments

  and, thus, assigned no formal diagnoses. (Id.).

        As of August 23, 2016, Stuart had moved from using a walker to using a cane.

  (Dkt. 12-13 at 28, R. 1110). On November 8, 2016, Stuart presented to Dr. Michael

  Meng to establish primary care. (Dkt. 12-16 at 39-42, R. 1456-59). Stuart reported

  that his "[c]ognition has generally been unchanged other than occasional difficulty

  finishing sentences and [] decreased focus/concentration." (Id. at 40, R. 1457). At his

  follow-up with Dr. Meng on February 8, 2017, Stuart noted that he was struggling

  mentally with the loss of work and function; feeling anxiety and having disturbing



                                             7
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 8 of 21 PageID #: 1622




  dreams; having flashbacks about the car accident; feeling as if people were watching

  him in public; and having low motivation. (Dkt. 12-16 at 37, R. 1454). Dr. Meng

  diagnosed Stuart with anxiety and depression due to the sudden life changes after

  the car accident in 2015, prescribed sertraline 2, and referred him for mental health

  therapy. (Id. at 38, R. 1455).

         On February 20, 2017, Stuart began treatment with Julia Irish, MA, QBHP 3.

  (Dkt. 12-16 at 11, R. 1428). Ms. Irish diagnosed Stuart with post-traumatic stress

  disorder ("PTSD") based on his flashbacks, intrusive thoughts, nightmares,

  avoidance of stimuli, and traumatic grief resulting from the December 2015 car

  accident. (Id. at 12, R. 1429). Ms. Irish also confirmed Stuart's diagnoses of

  depression and anxiety due to his sleep disturbances, difficulty focusing, feelings of

  worthlessness, anhedonia, and increased appetite with weight gain. (Id. at 12-13, R.



  2 Sertraline is an antidepressant used to treat depression, post traumatic stress disorder, panic
  attacks, and social anxiety disorder. It works by increasing the amount of serotonin, a natural
  substance in the brain that helps maintain mental balance. Sertraline,
  https://medlineplus.gov/druginfo/meds/a697048.html (last visited April 26, 2021).
  3 QBHP stands for Qualified Behavioral Health Professional, which is defined as either of the

  following, among others, under Indiana state law:
          (1) An individual who has had at least 2 years of clinical experience treating persons with
              mental illness under the supervision of a licensed professional, as previously defined,
              with such experience occurring after the completion of a master’s degree or doctoral
              degree, or both, in any of the following disciplines:
                   a. In psychiatric or mental health nursing from an accredited university, plus a
                       license as a registered nurse (RN) in Indiana
                   b. In pastoral counseling from an accredited university
                   c. In rehabilitation counseling from an accredited university
          (2) An individual who is under the supervision of a licensed professional, as previously
              defined, is eligible for and working toward licensure, and has completed a master’s or
              doctoral degree, or both, in any of the following disciplines:
                   a. Social work from a university accredited by the Council on Social Work
                       Education
                   b. Psychology from an accredited university
                   c. Mental health counseling from an accredited university
                   d. Marital and family therapy from an accredited university
  440 IAC 11-1-14.

                                                    8
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 9 of 21 PageID #: 1623




  1429-30). Stuart's treatment plan was to continue seeing Ms. Irish weekly, then

  every other week, then on a monthly basis, with the last visit in the record noted to

  be June 20, 2018. (Dkt. 12-15 at 2-119, R. 1298-1415; Dkt. 12-16 at 1-56, R. 1416-

  73). Stuart frequently presented with an anxious and depressed mood and reported

  lack of motivation, difficulty with concentration, and recurrent anxiety. (Id.).

        Stuart returned to Dr. Meng on April 7, 2017 for a follow-up, where he

  reported that he started going to counseling and had been diagnosed with PTSD.

  (Dkt. 12-16 at 29-31, R. 1446-48). Stuart noted that he still experienced anxiety,

  had difficulty going out in public, and became overwhelmed when thinking about or

  dealing with medical bills from his accident. (Id.). Dr. Meng increased Stuart's

  dosage of sertraline. (Id. at 32, R. 1449).

        On May 16, 2017, Stuart followed up with Dr. Meng on his depression and

  anxiety. (Dkt. 12-16 at 26-29, R. 1443-46). Stuart reported continued anxiety,

  flashbacks to the accident, mood fluctuations, and lethargy. (Id.). Dr. Meng assigned

  the diagnoses of anxiety, depression, and PTSD; noted that Stuart should continue

  with therapy; and renewed his prescription for sertraline. (Id.). Stuart continued to

  see Dr. Meng in follow-up for his physical conditions. (Dkt. 12-16 at 15, R. 1432).

        Stuart's SSA hearing was held on July 30, 2018, where he reported that he

  continued to use a cane for balance. (Dkt. 12-2 at 44, R. 44). Stuart informed the

  ALJ that he did not enjoy reading as much because he has trouble focusing and he

  found himself reading the same paragraphs repeatedly. (Id. at 51, 57, R. 51, 57).




                                                9
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 10 of 21 PageID #: 1624




  Stuart also testified that he becomes overwhelmed with life's daily tasks and has to

  nap frequently to lessen the mental load. (Id. at 58, R. 58).

        C. ALJ Decision

        In determining whether Stuart qualified for benefits under the Act, the ALJ

  employed the five-step sequential evaluation process set forth in 20 C.F.R.

  § 404.1520(a) and concluded that Stuart was not disabled. (Dkt. 12-2 at 15-24, R.

  15-24). At Step One, the ALJ found that Stuart had not engaged in substantial

  gainful activity since his alleged onset date of December 2, 2015. (Id. at 17, R. 17).

        At Step Two, the ALJ found that Stuart suffered from the following severe

  impairments: history of motor vehicle accident with multiple fractures, including

  the head, left shoulder, clavicle, ribs, L4-5 transverse process, pelvis, SI joints, and

  left lower extremity and status post total left hip replacement; traumatic brain

  injury (TBI); and obesity. (Id.). The ALJ also found that Stuart had non-severe

  impairments of hypertension, asthma, obstructive sleep apnea, and history of deep

  vein thrombosis. (Id. at 18, R. 18). The ALJ further found that Stuart had non-

  severe mental impairments of depressive disorder, anxiety disorder, and post-

  traumatic stress disorder. (Id.). When considering the "paragraph B" criteria, the

  ALJ found that Stuart had no limitations with understanding, remembering, or

  applying information or managing oneself, but mild limitations with interacting

  with others and maintaining concentration, persistence, or pace. (Id.).

        At Step Three, the ALJ found that Stuart's impairments did not meet or

  medically equal the severity of one of the listed impairments in the Listings. (Id. at



                                             10
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 11 of 21 PageID #: 1625




  19, R. 19). The ALJ determined that Stuart's physical impairments did not meet or

  medically equal the severity of Listing 1.02 for major dysfunction of a joint; Listing

  1.04 for disorders of the spine; Listing 1.06 for lower extremity fractures; Listing

  1.07 for upper extremity fractures; and Listing 11.18 for traumatic brain injury. (Id.

  at 19-20, R. 19-20). The ALJ further evaluated Stuart's obesity according to Social

  Security Ruling 02-1p. (Id. at 20). The ALJ did not assess whether Stuart's mental

  impairments met or equaled a Listing. (Id. at 19-20).

        After Step Three but before Step Four, the ALJ found that Stuart had the

  residual functional capacity ("RFC") to perform sedentary work with the following

  exertional limitations: no more than occasional stooping and climbing of ramps and

  stairs; no kneeling, crouching, crawling, or climbing of ladders, ropes, or scaffolds;

  no more than occasional overhead reaching with the non-dominant left upper

  extremity; no use of foot controls with the bilateral lower extremities; no exposure

  to extreme heat, extreme cold, humidity, wetness, vibrations, or hazards, such as

  unprotected heights or dangerous machinery; must be allowed to use cane for

  ambulating only; sit for 45-60 minutes at a time for a total of up to 6 hours in the 8-

  hour workday; stand for 30-45 minutes at a time for a total of up to 2 hours in the 8-

  hour workday; and walk for 30-45 minutes at a time for a total of up to 2 hours in

  the 8-hour workday. (Dkt. 12-2 at 20, R. 20).

        At Step Four, the ALJ concluded that Stuart is capable of performing his past

  relevant work as a personnel recruiter. (Dkt. 12-2 at 23, R. 23). The ALJ thus

  concluded that Stuart was not disabled. (Id.).



                                             11
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 12 of 21 PageID #: 1626




      IV.      ANALYSIS

            Stuart challenges the ALJ's decision on two grounds. 4 First, Stuart argues

  that the ALJ erred in finding he had mild difficulties in his ability to sustain

  concentration, persistence, or pace, while failing to include any corresponding

  limitations in the RFC evaluation or hypothetical questions to the vocational expert.

  (Dkt. 16 at 18-19; Dkt. 21 at 3-9). Second, Stuart contends that the ALJ erred by not

  subjecting his mental health records to expert review. (Dkt. 16 at 20-23; Dkt. 21 at

  10-11). The Court will consider these arguments in turn.

            A. Unsupported RFC and Hypothetical

            Stuart argues that the ALJ failed to account for his mild limitations in

  interacting with others and concentration, persistence, or pace in the RFC

  assessment and hypotheticals posed to the vocational expert. (Dkt. 16 at 18-19). The

  ALJ assessed non-severe impairments of depression, anxiety, and post-traumatic

  stress disorder, but assigned no non-exertional functional limitations in the RFC;

  thus, Plaintiff contends, the ALJ failed to account for all of his impairments. (Id.;

  Dkt. 21 at 3-9). Stuart further maintains that the Seventh Circuit has repeatedly

  rejected hypotheticals and RFCs that fail to adequately represent the claimant's

  mental limitations with concentration, persistence, or pace. (Id.). Stuart proposes

  that limitations of "simple, routine, repetitive, unskilled work in a setting where he

  could be off task a significant amount of time, could work at a pace that would be



  4Stuart's opening brief included four arguments in support of remand. In his reply brief, Stuart
  withdrew the first and fourth grounds. (Dkt. 21 at 3). As such, the Court will only address Stuart's
  second and third arguments in support of remand.

                                                   12
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 13 of 21 PageID #: 1627




  slower than the average worker, and could not be held to any kind of production

  expectation" would address his mild difficulties with interacting with others and

  maintaining concentration, persistence, and pace. (Dkt. 16 at 19).

        In response, the Commissioner asserts that the ALJ's failure to include non-

  exertional limitations in the RFC was intentional and supported by substantial

  evidence. (Dkt. 20 at 17-20). Specifically, the Defendant notes that Plaintiff had

  normal mental status examinations throughout his treatment. (Id. at 17-18). The

  Commissioner also asserts that Plaintiff fails to identify any functional limitations

  that would be warranted based on the record. (Id. at 13-16). Finally, the

  Commissioner maintains that a finding of mild difficulties in maintaining

  concentration, persistence, or pace "did not compel the assessment of functional

  mental limitations in the RFC." (Id. at 20).

        When crafting a claimant’s RFC, an ALJ must incorporate all of a claimant's

  limitations in the assessment. Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015).

  Both an RFC assessment and the hypothetical posed to the vocational expert must

  account for documented limitations of concentration, persistence, or pace. Paul v.

  Berryhill, 760 F. App'x 460, 465 (7th Cir. 2019) (citing Moreno v. Berryhill, 882 F.3d

  722, 730 (7th Cir. 2018)). Furthermore, if an ALJ relies on testimony from a

  vocational expert (“VE”), the hypothetical question the ALJ poses to the VE "must

  incorporate all of the claimant’s limitations supported by the medical evidence in

  the record.” Varga, 794 F.3d at 813.




                                            13
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 14 of 21 PageID #: 1628




         As noted above, in the Step Two analysis, the ALJ found that Stuart has mild

  limitations in two of the four "paragraph B" criteria – interacting with others and

  maintaining concentration, persistence, or pace. (Dkt. 12-2 at 18, R. 18). During the

  RFC analysis, the ALJ imposed no non-exertional limitations to address either of

  the paragraph B criteria. (Id. at 20, R. 20). The ALJ's discussion of Stuart's mental

  limitations in the RFC analysis is as follows:

                 The consulting psychologist noted no mental diagnoses
                 (19F), which was reiterated by the non-examining State
                 agency psychologists (3A, 4A, 7A, 8A). These opinions are
                 given partial weight, as they are consistent with the medical
                 evidence of record at the time they were rendered. The record
                 reflects no diagnoses of, or treatment for, mental
                 impairments until May 2017 (e.g., 27F).

  (Dkt. 12-2 at 23, R. 23).

         Here, the ALJ recognized that the consulting psychologist and the state

  agency psychologists, who conducted their reviews in 2016, predated Stuart's

  diagnoses and treatment for mental health concerns, and accordingly gave each

  opinion partial weight. (Id.). The ALJ then noted that Stuart did not receive a

  diagnosis or begin treatment for any mental health issues until May 2017. 5 (Id.).

  However, the ALJ neither discusses Stuart's mental health treatment, beyond one

  citation to the entirety of Stuart's therapy notes that span almost two years, nor

  includes any non-exertional limitations in the hypothetical to the VE or assigns any

  non-exertional limitations in the RFC to address Stuart's symptoms related to his

  depression, anxiety, or PTSD. Even if the ALJ had reviewed Stuart's records and


  5It should be noted that Stuart received diagnoses and began mental health treatment in February
  2017. (Dkt. 12-16 at 11, R. 1428).

                                                 14
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 15 of 21 PageID #: 1629




  concluded that no functional limitations were warranted, she was still required to

  explain how she arrived at that conclusion. See Craft v. Astrue, 539 F.3d 668, 673

  (7th Cir. 2008) (ALJ is not required to mention every piece of evidence but must

  provide an “accurate and logical bridge” between the evidence and the conclusion

  that the claimant is not disabled, in order to promote meaningful judicial review);

  Russell G. v. Saul, No. 1:18-cv-02785-DLP-TWP, 2019 WL 4409358, at *9 (S.D. Ind.

  Sept. 16, 2019) (ALJ required to explain why limitations were not warranted,

  especially where a limitation would render claimant disabled).

        The Commissioner contends that the ALJ intentionally did not include

  mental limitations in the RFC because any such limitations are not supported by

  the evidence in the record. (Dkt. 20 at 17-18). The Commissioner's primary proof to

  support the ALJ's decision is that Plaintiff's medical records show "normal mental

  status examination findings" throughout his treatment. (Id.). The Court cannot

  accept either of these contentions, however, because the ALJ neither indicated that

  the record supported no mental limitations nor made any reference to Plaintiff's

  mental status examinations. The Court's review is limited to the reasons articulated

  in the ALJ's decision, and post-hoc rationalizations submitted by the Commissioner

  are impermissible. See Pierce v. Colvin, 739 F.3d 1046, 1050 (7th Cir. 2014)

  (attempts to bolster ALJ's position with post-hoc rationale are impermissible);

  Phillips v. Astrue, 413 F. App'x 878, 883 (7th Cir. 2010) (“We confine our review to

  the reasons offered by the ALJ and will not consider post-hoc rationalizations that

  the Commissioner provides to supplement the ALJ's assessment of the evidence.”);



                                           15
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 16 of 21 PageID #: 1630




  Villano v. Astrue, No. 2:07 CV 187, 2009 WL 1803131, at *3 (N.D. Ind. June 23,

  2009) (Commissioner's position limited to the ALJ's written decision, especially with

  respect to the required bridge between facts and conclusions, thus prohibiting post-

  hoc rationalization).

        The Commissioner suggests that the ALJ's silence on Stuart's mental

  limitations is justified because a "'mild impairment in concentration, persistence, or

  pace did not compel the assessment of functional mental limitations in the RFC."

  (Dkt. 20 at 20). The Commissioner cites to two cases in support of the conclusion

  that the ALJ was justified in not including any mental limitations in the RFC:

  Sawyer v. Colvin, 512 F. App'x 603, 611 (7th Cir. 2013) and Carter v. Colvin, No.

  1:15-cv-1595-SEB-TAB, 2016 WL 4471661, at *4 (S.D. Ind. July 29, 2016), report

  and recommendation adopted, 2016 WL 4471879 (S.D. Ind. Aug. 23, 2016). These

  cases are both distinguishable.

        In Carter, the "ALJ extensively considered the claimant's anxiety and

  depression before concluding that these impairments did not warrant further

  limitations in" the RFC. 2016 WL 4471661, at *4. By contrast, in this case, there is

  no indication that the ALJ considered Stuart's mental impairments beyond noting

  that they exist. In Sawyer, the Seventh Circuit concluded, in dicta, that an

  individual with a mild limitation in an area of mental functioning does not

  necessarily require any mental limitations in the RFC. 512 F. App'x at 611. The

  Court agrees with the Commissioner and Sawyer that mental RFC limitations are

  not required in every case where a mild limitation in mental functioning is



                                            16
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 17 of 21 PageID #: 1631




  assigned; in this case, the Undersigned cannot even reach the determination of

  whether mental RFC limitations were warranted, however, because the ALJ fails to

  discuss Stuart's mental health conditions, symptoms, or treatment.

        It may well be true that the ALJ considered Stuart's mental limitations and

  concluded that no functional limitations in the RFC were warranted, and that

  decision would be fully within the ALJ's discretion to make. The ALJ errs here,

  however, by remaining silent on the topic of mental limitations, leaving the Court

  without any opportunity for meaningful review of the ALJ's reasoning. See Hiatt v.

  Colvin, No. 1:12-cv-01438-TWP-TAB, 2014 WL 1048894, at *6 (S.D. Ind. Mar. 18,

  2014) (remand appropriate where ALJ's opinion was silent on whether ALJ

  considered impairment when crafting the RFC); see also Catchings v. Astrue, 769 F.

  Supp. 2d 1137, 1146 (N.D. Ill. 2011) (remand appropriate where ALJ was silent on

  case dispositive issue of need to elevate legs).

        At present, the Court is left to guess what the ALJ considered and why she

  did not include any limitations that addressed Stuart's difficulties with interacting

  with others and maintaining concentration, persistence, or pace. In her Step Two

  analysis, the ALJ found mild limitations because of Stuart's depression, anxiety, and

  PTSD diagnoses, for which he attended regular therapy; and because he struggled

  with focus, concentration, and mid-day fatigue. (Dkt. 12-2 at 18, R. 18). These

  reasons seem to indicate that the ALJ credited some evidence in the record for

  demonstrating Stuart's issues with concentration, persistence, and pace, especially

  his own testimony at the hearing that she recounted verbatim in her opinion. (See



                                             17
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 18 of 21 PageID #: 1632




  Id.; Dkt. 12-2 at 51, 58-59, R. 51, 58-59). But what the ALJ's opinion lacks is any

  logical bridge connecting her evaluation of the evidence with the end result of no

  functional limitations being included in the RFC to address Stuart's difficulties with

  interacting with others or sustaining concentration, persistence, or pace.

        Whether the ALJ assigned the appropriate non-exertional limitations is

  vitally important to Stuart's case, because the addition of even one non-exertional

  limitation, such as a limit to "unskilled work," would render a finding that Stuart is

  disabled. As such, the Court cannot consider the ALJ's failure to be harmless error.

  See Daugherty v. Berryhill, No. 1:18-cv-256, 2019 WL 2083033, at *14 (N.D. Ind.

  May 13, 2019) (citing Brindisi ex rel. Brindisi v. Barnhart, 315 F.3d 783, 786 (7th

  Cir. 2003)) (remand appropriate where ALJ was silent on a case dispositive piece of

  evidence, "despite the ALJ's duty to acknowledge dispositive evidence"). Because the

  ALJ fails to provide a logical bridge between the evidence and her conclusions, the

  Court concludes that the ALJ's opinion is not supported by substantial evidence,

  and this case must be remanded for further consideration.

        B. Mental Health Records

        Plaintiff next argues that the ALJ erred by not subjecting his mental health

  treatment records to expert review. (Dkt. 16 at 20-22). The neuropsychological

  consultation and state agency physician record review took place in 2016, before

  Stuart began discussing his mental health symptoms with his primary care

  physician, and before Stuart began mental health therapy treatment. (Id.). Thus,

  Plaintiff argues, there are 135 pages of records documenting mental health



                                            18
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 19 of 21 PageID #: 1633




  diagnoses, symptoms, and treatment that were never subjected to expert review.

  (Id.). Plaintiff maintains that expert review of his mental health treatment records,

  especially with regard to his ability to sustain concentration, persistence, or pace, is

  necessary, and would demonstrate that non-exertional functional limitations are

  warranted. (Id. at 23).

        The Commissioner argues that Plaintiff "presented no medical source

  opinions that he had any functional limitations," and that Plaintiff "points to no

  objective or opinion evidence that was overlooked or misinterpreted by the ALJ."

  (Dkt. 20 at 20, 23). Thus, Commissioner maintains, the ALJ was not required to

  subject any of Plaintiff's mental health evidence to expert review. (Id.).

        As noted previously, the ALJ concluded that Stuart's depression, anxiety, and

  PTSD constituted medically determinable impairments in Step Two, but provided

  no explanation of Stuart's symptoms related to those conditions or his treatment

  plan in her RFC analysis. While the ALJ was likely correct in giving partial weight

  to the consulting physician and state agency physicians because their opinions were

  based on only part of the record (the part before Stuart's mental health treatment

  began), the ALJ provides no discussion on that missing part of the record. The ALJ

  is silent on whether those records that reflect diagnoses of depression, anxiety, and

  PTSD, with symptoms such as decreased concentration, mood fluctuations,

  nightmares, and lack of motivation, have been considered in the ALJ's RFC

  analysis. With the ALJ only acknowledging part of those records in her final

  sentence – "The record reflects no diagnoses of, or treatment for, mental



                                             19
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 20 of 21 PageID #: 1634




  impairments until May 2017 (e.g., 27F)" – the Court is again left guessing what the

  ALJ considered and what, if any, conclusions the ALJ drew.

        There is no indication that the ALJ relied on the outdated consultative or

  state agency physicians' opinions to impose no non-exertional limitations; likewise,

  there is no indication that the ALJ reviewed Stuart's mental health records on her

  own and impermissibly "played doctor" to conclude that no non-exertional

  limitations were warranted. Instead, there is simply not enough information in the

  ALJ's opinion to determine whether Plaintiff's mental health treatment records

  were properly reviewed, evaluated, and weighed. As mentioned above, the issue of

  whether Stuart's mental health records were sufficiently evaluated is outcome

  determinative of this case, because the imposition of even one non-exertional

  limitation would necessitate a finding that Stuart is disabled.

        As mentioned before, when an ALJ is silent on a potentially case dispositive

  issue (i.e., whether Stuart's mental health records support the imposition of even

  one mental limitation in the RFC), the Court's ability to conduct a meaningful

  review has been substantially obstructed and remand is appropriate. See

  Daugherty, 2019 WL 2083033, at *14 (citing Brindisi, 315 F.3d at 786). There is no

  way for the Court to determine whether the ALJ reviewed Stuart's mental health

  records, let alone whether those records should have been subject to expert review.

  On remand, the ALJ should provide a logical bridge between the mental health

  evidence and any conclusions regarding Stuart's mental RFC limitations.




                                           20
Case 1:20-cv-00402-DLP-JRS Document 25 Filed 04/28/21 Page 21 of 21 PageID #: 1635




     V.      CONCLUSION

          For the reasons detailed herein, the Court REVERSES the ALJ’s decision

  denying the Plaintiff benefits and REMANDS this matter for further proceedings

  pursuant to 42 U.S.C. § 405(g) (sentence four). Final judgment will issue

  accordingly.

          So ORDERED.




       Date: 4/28/2021




  Distribution:

  All ECF-registered counsel of record via email




                                           21
